DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 1, Line 16: “…the said…” is redundant. Removal of one of the two words is suggested;
Page 1, Line 17: “…the said…” is redundant. Removal of one of the two words is suggested;
Page 4, Line 11: Quotation marks around “smartwatch” are not needed. Removal is suggested;
Page 5, Line 16: “2/3” is ambiguous. Use of “2-3” or “2 to 3” is suggested.
Appropriate correction is required.
The use of the term BLUETOOTH® (Page 4, Line 9), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8: Use of quotation marks around “smart-watch” is not appropriate; removal is suggested;
Claim 8: Use of hyphen between “smart” and “watch” is not appropriate; removal is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6, 7, 8, and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, there is insufficient antecedent basis for the limitation "said shoe" in Line 3 i.e., the term “shoe” has not been used beforehand. Use of “…footwear, such as a shoe or boot” in Line 1 is suggested.
Regarding Claim 4, there is insufficient antecedent basis for the limitation "the electromagnets" in Line 4 i.e., the term “electromagnets” has not been used beforehand. Use of “electromagnet” is suggested.
Regarding Claim 6, there is insufficient antecedent basis for the limitation "the electronic control board" in Line3 i.e., the term “electronic control board” has not been used beforehand. Use of either “an” instead of “the” before “electronic” or the use of “microprocessor” instead of “control” is suggested.
Regarding Claim 7, there is insufficient antecedent basis for the limitation "said electronic control board" in Line 2 i.e., the term “electronic control board” has not been use beforehand. Use of either “an” instead of “the” before “electronic” or the use of “microprocessor” instead of “control” is suggested.
Regarding Claim 8, there is insufficient antecedent basis for the limitation "said interface" in Line 1 i.e., the term “interface” was not used in the independent claim i.e., Claim 1, on which Claim 8 is based. Use of “an” instead of “said” or changing Claim 8’s dependency to Claim 7 is suggested.
Regarding Claim 9, there is insufficient antecedent basis for the limitation "said electronic board" in Line 2 i.e., the term “electronic board” has not been used beforehand. Use of either “electronic microprocessor board” or “electronic control board” is suggested.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Golling (US 20030047910 A1 I) in view of Noyes (US 20140042728 A1 I). Regarding Claim 1, Golling teaches the first three elements (hereafter, (1a), (1b), and (1c), respectively), but does not teach the fourth element (hereafter (1d)). Golling teaches
(1a), a coupling assembly between a footwear and a sport equipment, comprising at least one housing, on said shoe, close to a sole suitable for receiving a first metallic element (Figure 14, below, Reference Characters 22 and 78; Paragraph 0084: “As best seen in Fig. 14, the lower surface 70a of the foot enclosure assembly is provided with a threaded bore 72 that receives a threaded stud 20 that functions to connect a generally circular shaped permanent magnet 22 with the foot enclosure assembly.” and Paragraph 0085:  “As illustrated in FIGS. 14 and 17, the foot enclosure assembly is provided with a second threaded bore 80 that receives second threaded stud 82 that functions to connect the generally circular shaped permanent magnet 78 with the foot enclosure assembly.”);


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Golling)
	(1b), a binding on said sport equipment, provided with a seat for insertion of said footwear (Figure 15, above; Paragraph 0012: “It is an object of the present invention to provide a universal snow boot and binding for use in connection with either snow skiing or snowboarding which is easy to use and provides quick, easy and positive interconnection of the snow boot with the upper surface of the ski or snow-board.”); and
	(1c), said binding being equipped with at least a second metallic element positioned in said seat (Figure 15, above, Reference Characters 37 and 87; Paragraph 0086: "Also affixed to the frame assembly intermediate the first and second ends is a second ferrous metal plate 87 that is engageable by magnet 78 when the foot enclosure assembly 70 is mated with the frame assembly"; and Paragraph [0094]: "Affixed to the frame assembly intermediate the first and 
	As indicated above, Golling teaches (1a), (1b), and (1c) but does not teach (1d). Noyes teaches
(1d), wherein the first or the second metal element is an electromagnet, which when activated is magnetically bound to the other element (Paragraph 0042: “Electromagnet 210 is disposed within a section of the top plate assembly 150. Winding 220 may be energized to lock the retaining ring 130 into a desired position relative to the top plate assembly 150 and bottom capture plate 110.”).
	It would have been obvious for a person having ordinary skill in the art before the
effective filing date of the claimed invention to modify the coupling assembly of Golling to
incorporate an electromagnet as taught by Noyes. Doing so would enable “the electromagnet [to] cooperate with the closest pair of iron inserts to lock the retaining ring in a desired angular position relative to the top flange…” as recognized by Noyes (Paragraph 0021).
	Regarding Claim 2, Golling teaches metallic elements [that] are preferably plate-shaped, so that they can better be coupled together (Figure 15, above, Reference Characters 37 and 87; Paragraph 0078: “Affixed to each of the frame assemblies intermediate the first and second ends thereof is a ferrous metal plate 36 that is engageable by magnets 22 when the foot enclosure assemblies 16 are mated with the frame assemblies in a manner presently to be described.”).
	Regarding Claim 3, Golling teaches an assembly wherein first metallic element, the one inserted in the sole of the footwear, is the electromagnet (Claim 28: “An apparatus for gliding over snow comprising: (a) at least one foot enclosure assembly having a: (i) toe portion; (ii) a heel portion having first and second spaced apart bores formed therein; (iii) a magnet affixed to 
	Regarding Claim 5, Golling teaches the first metallic elements are two, and are provided respectively one near a tip and one near a heel of the footwear (Figure 14, above, Reference Characters 22 and 78; Paragraph 0084: “…the lower surface 70a of the foot enclosure assembly is provided with a threaded bore 72 that receives a threaded stud 20 that functions to connect a generally circular shaped permanent magnet 22 with the foot enclosure assembly.” and Paragraph 0085: “…the foot enclosure assembly is provided with a second threaded bore 80 that receives second threaded stud 82 that functions to connect the generally circular shaped permanent magnet 78 with the foot enclosure assembly.”). Golling also teaches two magnetic elements located in correspondence of those provided on the boot in order to perfectly mate each other (Figure 15, above, Reference Characters 37 and 87; Paragraph 0086: “Also affixed to the frame assembly intermediate the first and second ends is a second ferrous metal plate 87 that is engageable by magnet 78 when the foot enclosure assembly 70 is mated with the frame assembly"; and Paragraph 0094: "Affixed to the frame assembly intermediate the first and second ends is a ferrous metal plate 37 that is engageable by magnet 22 when the foot enclosure assembly 70 is mated with the frame assembly.").
	Regarding Claim 8, Golling teaches a coupling device but does not teach an interface. Noyes teaches an interface [that] is an electronic bracelet or a portable electronic device comprising a smart-phone, or a "smart-watch" (Paragraph 16: “The various embodiments of the adjustment mechanism can be operated by means of a wireless remote control having a signal 
	Regarding Claim 10, Golling teaches a coupling assembly wherein said footwear is a boot and said sport equipment is a snowboard (Paragraph 0012: “…it is an object of the invention to provide a highly novel snow boot and binding in which magnetic forces in cooperation with a novel mechanical locking mechanism are used to removably affix the snow boot to the ski or snowboard.”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Golling (US 20030047910 A1 I) in view of Noyes (US 20140042728 A1 I) and further in view of Carvajal (US 20070080518 A1 I). Regarding Claim 4, the combination of Golling and Noyes teaches a coupling assembly with an electromagnet magnetically bound to the other metallic element but does not teach a compartment for housing batteries or a microprocessor board. Carvajal teaches at least one compartment [that] is provided on said footwear, suitable for housing one or more power supply batteries of said electromagnet and one electronic microprocessor board for controlling the electromagnets (Figure 2a, below, Reference Character 9; Paragraph 0038: “The Autonomous Electromagnetic System of Control for Fastening or Binding Snowboard and Ski boots is… positioned and fixed for the transmission/reception of opening and closing commands of the switches through electric cables and optionally, through an emission-receptor system of commands using electromagnetic waves or infrared rays to control the switches...” and Paragraph 0055: “Each boot is equipped with, see Fig. 2A, rechargeable batteries (9), integrated in the boots body, a valve-charger set (10), joining connections (21) of the rechargeable battery (9) with the valve-charger (10), a receiver-switch (11), electromagnets or electromagnetic grippers (6), some joining connections (21a) of the rechargeable batteries with the receiver-.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Carvajal)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Golling and Noyes to incorporate a compartment for housing batteries or a microprocessor board as taught by Carvajal. Doing so would enable integration of all of the electromagnet system component parts as recognized by Carvajal (Paragraph 0055). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Golling (US 20030047910 A1 I) in view of Noyes (US 20140042728 A1 I) and further in view of Frohwein (US 5743550 A I). Regarding Claim 6, the combination of Golling and Noyes teaches a coupling assembly wherein the second metallic element, the one provided on the sport equipment binding, is the electromagnet (Noyes Paragraph 0020: “…an electromagnet in the . 
Frohwein teaches [a] binding being also [being used to] house(d) the battery and the electronic control board (Figure 1a, below; Paragraph 34: “All electronics can be mounted together with a rechargeable battery set in part 1 (see Fig. 1a) of the binding.”).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Frohwein)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Golling and Noyes to mount the battery and electronic control board in the binding as taught by Frohwein. Note that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, G).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Golling (US 20030047910 A1 I) in view of Noyes (US 20140042728 A1 I) and further in view of Smith (US 20130328288 A1 I). Regarding Claim 7, the combination of Golling and Noyes teaches a coupling assembly comprising an electronic control interface, wireless communicating with said electronic board (Noyes Paragraph 0016: “The various embodiments of the adjustment mechanism can be operated by means of a wireless remote control having a signal transmitter module, which may be incorporated in a watch, mobile telephone, PDA, or special purpose transmitter device.”) but does not teach buttons or control elements.
Smith teaches suitable buttons, or similar control elements of the electromagnets and of the electronic board (Paragraph 0017: “When button 31 of remote control unit 30 is pressed, unit 30 generates a first a wireless electromagnetic signal and transmits the signal through air…When button 32 of control unit 30 is pressed, unit 30 generates a second wireless electromagnetic signal and transmits the signal.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Golling and Noyes to incorporate buttons or similar control elements as taught by Smith. Doing so would enable the user to control the electromagnetic system as recognized by Smith (Paragraph 0017).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Golling (US 20030047910 A1 I) in view of Noyes (US 20140042728 A1 I) and further in view of Bildner (US 5085453 A I). Regarding Claim 9, the combination of Gollings and Noyes teaches a coupling assembly with an electromagnet magnetically bound to the other metallic element but does not teach a proximity sensor. Bildner teaches a proximity sensor monitored by the electronic board which allows the same electronic board to understand when the footwear is properly positioned, so as to allow the passage of the power supply for the electromagnets (Claim 2: “…the signal receiver means comprises a front sensor which activates said power .
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Golling and Noyes to incorporate a proximity sensor as taught by Bildner. Note that the use of known technique to improve similar devices (methods, or products) in the same way is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618